Order filed September 27,
2012
 
 
                                                                       In The
                                                                              
  Eleventh
Court of Appeals
                                                                   __________
 
                                                         No. 11-12-00112-CV 
                                                    __________
 
                                       BOBBY
BOWEN, Appellant
 
                                                             V.
 
ROBERT E. WHITE AND
CHILDS, BISHOP & WHITE, PC, Appellees

 
                                   On
Appeal from the 70th District Court
 
                                                             Ector
County, Texas
 
                                                  Trial
Court Cause No. A-119,070
 

 
                                                                     O
R D E R
 
            On
September 13, 2012, this court received the brief of appellant, Bobby Bowen. 
That brief does not comply with Tex. R.
App. P. 38.1 and, therefore, is not being filed in this court. 
Appellant is directed to file an amended brief in this court on or before
October 9, 2012, that does comply with Rule 38.1.  Appellant is also directed
to furnish, in a timely manner, copies of all future correspondence, briefs,
and documents to opposing counsel pursuant to Tex.
R. App. P. 9.5.  It has been suggested to this court that appellant’s
counsel has failed to do so in the past.
            Appellees’
motion for sanctions will be carried until submission, at which time
appellant’s counsel will be required to answer the allegations made by
appellees in their motion.
 
                                                                                                PER
CURIAM
 
September 27,
2012                                                                
Panel[1]
consists of: Wright, C.J.,
McCall, J., and Hill.[2]




[1]Eric Kalenak, Justice, resigned effective September 3,
2012.  The justice position is vacant pending appointment of a successor by the
governor or until the next general election.  


 
[2]John G. Hill, Former Chief Justice, Court of Appeals,
2nd District of Texas at Fort Worth, sitting by assignment.